


SECOND AMENDMENT TO THIRD AMENDED AND RESTATED
CREDIT AGREEMENT AND AMENDMENT TO
SUBSIDIARY GUARANTY AND SURETYSHIP AGREEMENT
THIS SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT AND
AMENDMENT TO SUBSIDIARY GUARANTY AND SURETYSHIP AGREEMENT (this "Amendment"),
dated as of December 12, 2014, by and among CURTISS-WRIGHT CORPORATION, a
Delaware corporation (the "Company"), each of the other Loan Parties under the
Credit Agreement (as hereinafter defined), the LENDERS (as defined under the
Credit Agreement) parties hereto, the GUARANTORS (as defined in the Guaranty, as
that term is hereinafter defined) and BANK OF AMERICA, N.A., in its capacity as
administrative agent for the Lenders (the "Administrative Agent").
WITNESSETH:
WHEREAS, the parties hereto are parties to that certain Third Amended and
Restated Credit Agreement dated as of August 9, 2012, as amended by a First
Amendment to Third Amended and Restated Credit Agreement (such agreement as so
amended the "Original Agreement", and as further amended hereby the "Credit
Agreement"); and
WHEREAS, the Guarantors executed and delivered the Subsidiary Guaranty and
Suretyship Agreement dated as of August 9, 2012 (as amended from time to time,
including by this Amendment, the "Guaranty"); and
WHEREAS, on or about __________, 2014, the Company sold all of the outstanding
Equity Interests in Benshaw, Inc., a Guarantor; and
WHEREAS, the Loan Parties have requested that the Administrative Agent and the
Lenders release Benshaw, Inc. from its obligations under the Guaranty; and

PHL4209432

--------------------------------------------------------------------------------



WHEREAS, the parties hereto desire to further amend the Original Credit
Agreement and the Guaranty as provided herein.
NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements hereinafter set forth and intending to be legally bound hereby,
covenant and agree as follows:
1.DEFINED TERMS. Capitalized terms used herein unless otherwise defined herein
have the meanings ascribed to them in the Credit Agreement. Hereafter,
references in the Loan Documents to the Credit Agreement shall be deemed to
refer to the Credit Agreement as modified hereby and as further amended,
restated or otherwise modified in accordance with its terms.
2.    AMENDMENTS TO CREDIT AGREEMENT.
(a)    Section 1.01 of the Credit Agreement is amended as follows:
(i)    The definition of "FATCA" is amended by adding the following immediately
before the final ".":
"and any agreement entered into pursuant to Section 1471(b)(1) of the Code."
(ii)    the definition of "Fronting Exposure" is amended by adding "(a)" between
the "," and "with" in the first line, and adding the following immediately
before the final".":
"and (b) with respect to the Swing Line Lender, such Defaulting Lender's
Applicable Percentage of outstanding Swing Line Loans made by the Swing Line
Lender other than Swing Line Loans as to which such Defaulting Lender's
participation obligation has been reallocated to other Lenders."
(iii)    the definition of "Maturity Date" is deleted and replaced in its
entirety as follows:



--------------------------------------------------------------------------------



""Maturity Date" means November 21, 2019; provided however, if such date is not
a Business Day, the Maturity Date shall be the next preceding Business Day."
(iv)    The following definitions shall be added to Section 1.01, each in the
proper alphabetical order:
"Anti-Corruption Laws" means all laws, rules, and regulations of any
jurisdiction applicable to any Loan Party or any Subsidiaries of any of them
from time to time concerning or relating to bribery or corruption.


"Designated Jurisdiction" means any country or territory to the extent that such
country or territory is the subject of any Sanction.
"LIBOR" has the meaning specified in the definition of Eurocurrency Rate.
"LIBOR Quoted Currency" means Dollars, Euro, Sterling, Yen and Swiss Franc, in
each case as long as there is a published LIBOR rate with respect thereto.
"LIBOR Rate" has the meaning specified in the definition of Eurocurrency Rate.
"Rate Determination Date" means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, then "Rate Determination
Date" means such other day as otherwise determined by the Administrative Agent).
"Sanctioned Person" means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the United States Department of the Treasury, the United
States Department of State, or by the United Nations Security Council, the
European Union or any EU member state, (b) any Person operating, organized or
resident in a Designated Jurisdiction, or (c) any Person controlled by any such
Person.
"Sanctions" means any sanction or trade embargo imposed, administered or
enforced from time to time by the United States Government (including without
limitation the Office of Foreign Assets Control of the Department of the
Treasury or the Department of State), or the United Nations Security



--------------------------------------------------------------------------------



Council, the European Union, Her Majesty’s Treasury of the United Kingdom, or
other relevant sanction authority.
(v)    The definition of "Eurocurrency Rate" is deleted and replaced in its
entirety as follows:
""Eurocurrency Rate" means:
(a)
for any Interest Period, with respect to any Credit Extension:

(i)    denominated in a LIBOR Quoted Currency, the rate per annum equal to the
London Interbank Offered Rate ("LIBOR"), or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) (in such case, the "LIBOR Rate") at or about 11:00 a.m. (London time) on
the Rate Determination Date, for deposits in the relevant currency, with a term
equivalent to such Interest Period;


(ii)    denominated in Canadian Dollars, the rate per annum equal to the
Canadian Dealer Offered Rate ("CDOR"), or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) (in such case, the "CDOR Rate") at or about 10:00 a.m. (Toronto, Ontario
time) on the Rate Determination Date with a term equivalent to such Interest
Period;


(iii)    denominated in Swedish Krona, the rate per annum equal to the Stockholm
Interbank Offered Rate ("STIBOR"), or a comparable or successor rate which rate
is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at or about 11:00 a.m. (Stockholm, Sweden time) on the Rate Determination
Date with a term, equivalent to such Interest Period;


(iv)    denominated in Danish Krone, the rate per annum equal to the Copenhagen
Interbank Offered Rate ("CIBOR"), or a comparable or successor rate which rate
is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at or about



--------------------------------------------------------------------------------



11:00 a.m. (Copenhagen, Denmark time) on the Rate Determination Date with a term
equivalent to such Interest Period;


(v)    with respect to any Credit Extension denominated in any other Non-LIBOR
Quoted Currency, the rate per annum as designated with respect to such
Alternative Currency at the time such Alternative Currency is approved by the
Administrative Agent and the relevant Lenders pursuant to Section 1.06; and


(b)    for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m. (London
time) determined two (2) Business Days prior to such date for Dollar deposits
being delivered in the London interbank market for deposits in Dollars with a
term of one (1) month commencing that day;
provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
market practice; provided, further that to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent and (ii) if the Eurocurrency Rate shall be less than zero,
such rate shall be deemed zero for purposes of the Agreement."
(vi)    The definition of "Applicable Rate" is deleted and replaced in its
entirety with the following:
""Applicable Rate" means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(b):
Pricing Level
Consolidated Leverage Ratio
Facility Fee
For Eurocurrency Rate Loans
Letter of Credit Fee
1
>50%
0.175%
1.450%
1.450%
2
< 50%, but >40%
0.150%
1.225%
1.225%
3
< 40%, but >30%
0.125%
1.000%
1.000%
4
<30%
0.100%
0.850%
0.850%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is



--------------------------------------------------------------------------------



delivered pursuant to Section 6.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Level 1 shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered and shall remain
in effect until such time as the Compliance Certificate has been delivered and
the proper Pricing Level can be determined and implemented. The Applicable Rate
as in effect from the Closing Date through the date a Compliance Certificate for
the period ending June 30, 2012, is delivered shall be determined based upon
Pricing Level 3.
(vii)    The definition of "Committed Loan Notice" is deleted and replaced in
its entirety with the following:
""Committed Loan Notice" means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurocurrency Rate Loans, pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative Agent,
appropriately completed and signed by a Responsible Officer of the Borrower."
(viii)    The definition of "Responsible Officer" is deleted and replaced in its
entirety with the following:
""Responsible Officer" means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, corporate controller,
corporate secretary, or assistant secretary of a Loan Party, and, solely for
purposes of notices given pursuant to Article II, any other officer or employee
of the applicable Loan Party so designated by any of the foregoing officers in a
notice to the Administrative Agent or any other officer or employee of the
applicable Loan Party designated in or pursuant to an agreement between the
applicable Loan Party and the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party. To the extent requested by the Administrative Agent, each
Responsible Officer will provide an incumbency certificate and to the extent
requested by the Administrative Agent, appropriate authorization documentation,
in form and substance satisfactory to the Administrative Agent."



--------------------------------------------------------------------------------



(ix)    The definition of "Swing Line Loan Notice" is deleted and replaced in
its entirety with the following:
""Swing Line Loan Notice" means a notice of Swing Line Borrowing pursuant to
Section 2.04(b) which shall be substantially in the form of Exhibit B, or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officers of the Company."
(b)    Section 2.02 (a) is amended by adding the following phrase after the word
"facsimile" in the fourth line thereof:
"of a Committed Loan Notice"
(c)    Section 2.05(a) is amended by adding the following parenthetical after
the word "Agent" in the second line thereof:
"(which shall be in such form as may be approved by the Administrative Agent,
including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent, and shall be signed by a
Responsible Officer)."


(d)    Section 2.14 is amended by adding subsection (f) to the end of such
Section, to read in its entirety as follows:
“(f) Notwithstanding anything to the contrary contained in this Section 2.14, no
Subsidiary of the Company shall become a “Designated Borrower” unless and until
each Lender has determined, after its review of all materials and information it
has reasonably requested, that such Lender can extend credit to such Designated
Borrower under all Laws applicable to such Lender, including, without
limitation, so called “know your customer” Laws.”


(e)    Section 3.01 is amended by adding the following as
subsection 3.01(e)(iv):
"(iv) For purposes of determining withholding Taxes imposed under FATCA, from
and after the effective date of the Second Amendment to Third Amended and
Restated Credit Agreement among the parties hereto, the Loan Parties and the
Administrative Agent shall treat (and the Lenders



--------------------------------------------------------------------------------



hereby authorize the Administrative Agent to treat) this Agreement and the
Obligations hereunder as not qualifying as a "grandfathered obligation" within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i)."
(f)    Section 3.02 is hereby deleted and replaced in its entirety with the
following:
"3.02    Illegality and Designated Lenders.
If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
Lending Office to make, maintain or fund any Credit Extension whose interest is
determined by reference to the Eurocurrency Rate (whether denominated in Dollars
or an Alternative Currency), or to determine or charge interest rates based on
the Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (a) any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans in Dollars, to convert Base Rate Loans to
Eurocurrency Rate Loans shall be suspended, and (b) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (i) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable and such
Loans are denominated in Dollars, convert all Eurocurrency Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate) either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (ii) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by



--------------------------------------------------------------------------------



such Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon Eurocurrency Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted."
(g)    Section 3.03 is hereby deleted and replaced in its entirety with the
following:
"3.03    Inability to Determine Rates.
(a)    If in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof, (i) the Administrative Agent determines
that (A) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan,
(B) adequate and reasonable means do not exist for determining the Eurocurrency
Rate for any requested Interest Period with respect to a proposed Eurocurrency
Rate Loan (whether denominated in Dollars or an Alternative Currency) or in
connection with an existing or proposed Base Rate Loan or (C) a fundamental
change has occurred in the foreign exchange or interbank markets with respect to
such Alternative Currency (including, without limitation, changes in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls) (in each case with respect to clause (i), "Impacted
Loans"), or (ii) the Administrative Agent or the Required Lenders determine that
for any reason Eurocurrency Rate for any requested Interest Period with respect
to a proposed Eurocurrency Rate Loan does not adequately and fairly reflect the
cost to such Lenders of funding such Loan, the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain Eurocurrency Rate Loans in the affected
currency or currencies shall be suspended (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.



--------------------------------------------------------------------------------



(b)    Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent in consultation with the Borrower and the Required Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this Section, (2) the Administrative
Agent or the Required Lenders notify the Administrative Agent and the Borrower
that such alternative interest rate does not adequately and fairly reflect the
cost to the Lenders of funding the Impacted Loans or (3) any Lender determines
that any Law has made it unlawful, or that any Governmental Authority has
asserted that it is unlawful, for such Lender or its applicable Lending Office
to make, maintain or fund Loans whose interest is determined by reference to
such alternative rate of interest or to determine or charge interest rates based
upon such rate or any Governmental Authority has imposed material restrictions
on the authority of such Lender to do any of the foregoing and provides the
Administrative Agent and the Borrower written notice thereof."
(h)    Section 3.04 is hereby amended by deleting subsection (e) thereof and
replacing it with the following:
"(e)    Reserves on Eurocurrency Rate Loans. The Borrower shall pay (or cause
the applicable Designated Borrower to pay) to each Lender, (i) as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including eurocurrency funds or deposits (currently
known as "Eurocurrency liabilities"), additional interest on the unpaid
principal amount of each Eurocurrency Rate Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), and (ii) as long
as such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any central banking or financial regulatory authority
imposed in respect of the maintenance of the Commitments or the funding of the
Loans, such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five decimal places) equal to the actual
costs allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Borrower shall have received at least ten (10) days' prior
notice (with a copy to the Administrative Agent) of such additional interest or
costs from such Lender. If a Lender fails to give notice ten (10) days prior to
the relevant



--------------------------------------------------------------------------------



Interest Payment Date, such additional interest shall be due and payable
ten (10) days from receipt of such notice.
(f)    Mandatory Costs. If any Lender or the L/C Issuer incurs any Mandatory
Costs attributable to the Obligations, then from time to time the Company will
pay (or cause the applicable Designated Borrower to pay) to such Lender or the
L/C Issuer, as the case may be, such Mandatory Costs. Such amount shall be
expressed as a percentage rate per annum and shall be payable on the full amount
of the applicable Obligations."
(i)    Section 3.06 is amended by adding the following sentence to the end of
subsection (a) thereof:
"The Borrower hereby agrees to pay all reasonable costs and expenses incurred by
any Lender or L/C Issuer in connection with any such designation or assignment."
(j)    Section 5.18 is hereby deleted and replaced in its entirety with the
following:
"5.18    Sanctions Concerns and Anti-Corruption Laws.
(a)    Sanctions Concerns. No Loan Party, nor any Subsidiary, nor, to the
knowledge of the Loan Parties and their Subsidiaries, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or entity
that is, or is owned or controlled by any individual or entity that is (i)
currently the subject or target of any Sanctions or (ii) located, organized or
resident in a Designated Jurisdiction.
(b)    Anti-Corruption Laws. The Loan Parties and their Subsidiaries have
conducted their business in compliance with applicable anti-corruption laws and
have implemented and maintain in effect policies and procedures designed to
ensure compliance by the Loan Parties, their Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Loan Parties, their Subsidiaries and their
respective directors, officers and employees and to the knowledge of the Loan
Parties, their agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. None of (a) any Loan Party, any
agent of any Loan Party or any Subsidiary or any of their respective directors,
officers or employees, or (b) to the knowledge of any Loan Party, any agent of
any Loan Party or any Subsidiary that will act in any capacity in connection
with or benefit from the credit facility established hereby, is a Sanctioned
Person. No borrowing, use of proceeds or other transaction contemplated by this
Agreement will violate Anti-Corruption Laws or applicable Sanctions ."



--------------------------------------------------------------------------------



(k)    A new Section 6.14 shall be added to Article VI to read as follows:
"6.14    Keepwell. Each Qualified ECP Guarantor (as defined in the Guaranty)
hereby jointly and severally absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Loan Party to honor all of its obligations under the Loan
Documents in respect of Swap Obligations (as defined in the Guaranty), provided,
however that each Qualified ECP Guarantor shall only be liable under this
Section for the maximum amount of such liability that can be incurred without
rendering its obligations under the Loan Documents voidable under applicable
Law. The obligations of each Qualified ECP Guarantor under this Section shall
remain in full force and effect until all Swap Obligations are fully satisfied.
Each Qualified ECP Guarantor intends that this Section constitutes, and this
Section shall constitute, a "keepwell, support or other agreement" for the
benefit of each other Loan Party for all purposes of Section 1(a)(18)(A)(v)(II)
of the Commodities Exchange Act (as defined in the Guaranty)."
(l)    Section 7.14 is deleted and replaced in its entirety with the following:
"7.14 Sanctions and Anti-Corruption Laws. The Loan Parties will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Loan Parties, their Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions. The
Borrower will not request any borrowing, and the Borrower shall not use, and
shall procure that the Loan Parties, their Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any borrowing (including without limitation, any Letter of Credit) (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Designated Jurisdiction, or (c) in any manner that
would result in the violation of any Sanctions applicable to any party hereto."


(m)    Section 8.01(b) is deleted and replaced in its entirety with the
following:
"(b) Specific Covenants. (i) The Company fails to perform or observe any term,
covenant or agreement contained in (A) any of Sections 6.10, 6.11, 7.01, 7.03,
7.06, 7.11, 7.12 or 7.14, or (B) any of Sections 6.01, 6.02, 6.03, or 6.13 and,
with respect to those sections identified in clause (B), such failure continues
for five days, or (ii) any Subsidiary Guarantor fails



--------------------------------------------------------------------------------



to perform or observe any term, covenant or agreement contained in the
Subsidiary Guaranty; or"


(n)    Section 8.03 is deleted and replaced in its entirety with the following:


"8.03    Application of Funds.
After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02) or if at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all Obligations then due
hereunder, any amounts received on account of the Obligations shall, subject to
the provisions of Section 2.16, be applied by the Administrative Agent in the
following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest and
Letter of Credit Fees) payable to the Lenders and the L/C Issuer (including
fees, charges and disbursements of counsel to the respective Lenders and the L/C
Issuer) arising under the Loan Documents and amounts payable under Article III,
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;
Third, to the payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on Loans, L/C Borrowings and other
Obligations arising under the Loan Documents ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Lender –
Provided Swap Contracts and to the Administrative Agent for the account of the
L/C Issuer, to Cash Collateralize that portion of L/C Obligations comprised of
the aggregate undrawn amount of Letters of Credit to the extent not otherwise
Cash Collateralized by the Borrower pursuant to Article II, in each case ratably
among the Administrative Agent, the Lenders (including without limitation with
respect to



--------------------------------------------------------------------------------



Obligations owing to such Lenders’ respective Affiliates holding Obligations
under Lender-Provided Swap Contracts), and the L/C Issuer, in proportion to the
respective amounts described in this clause Fourth held by them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Notwithstanding the foregoing, Excluded Swap Obligations (as defined in the
Guaranty) with respect to any Subsidiary Guarantor shall not be paid with
amounts received from such Subsidiary Guarantor or its assets, but appropriate
adjustments shall be made with respect to payment from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this
section. Subject to Section II, amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fourth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
(o)    Section 10.17 is deleted and replaced in its entirety with the following:
"10.17    Electronic Execution of Assignments and Certain other Documents. The
words "delivery", "execute", "execution", "signed", "signature," and words of
like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be the same legal effect, validity or enforceability
as a manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary
neither the Administrative Agent, the L/C Issuer nor any Lender is under any
obligation to agree to accept electronic signatures in any form or in any format
unless expressly agreed to by the Administrative Agent, the L/C Issuer or such
Lender pursuant to procedures approved by it and provided further without
limiting the foregoing, upon the request of any party, any electronic signature
shall be promptly followed by such manually executed counterpart.”



--------------------------------------------------------------------------------



3.    AMENDMENTS TO THE GUARANTY.
(a)    Clause (iv) of Section 1.2 of the Guaranty is deleted and replaced in its
entirety with the following:
"(iv) Swap Obligations under Lender-Provided Swap Contracts, but excluding
Excluded Swap Obligations,"
(b)    Section 1.2A is added to the Guaranty between Section 1.2 and Section 1.3
to read as follows:
"1.2A Definitions. As used in this Agreement, the following terms have the
meanings set forth below:
"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1
et seq.), as amended from time to time, and any successor statute.
"Excluded Swap Obligation" means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of such Swap Obligation (or any guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodities Futures Trading Commission (or any of the application or official
interpretation of any thereof) by virtue of such Guarantor's failure for any
reason to constitute an "eligible contract participant" as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guarantee
of such Guarantor becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee is or becomes illegal.
"Qualified ECP Guarantor" means, in respect of any Swap Obligation, such Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
guarantee becomes effective with respect to such Swap Obligation or such other
person as constitutes an "eligible contract participant" under the Commodity
Exchange Act or any regulations promulgated thereunder and can cause another
person to qualify as an "eligible contract participant" at such time by entering
into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
"Swap Obligation" means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that



--------------------------------------------------------------------------------



constitutes a "swap" within the meaning of section 1a(47) of the Commodity
Exchange Act."
(c)    The Administrative Agent and the Lenders hereby release Benshaw, Inc.
from any and all liability under the Guaranty, whether past, present or future,
as if Benshaw, Inc. had never been a party thereto. Each Loan Party acknowledges
that it has requested that the Administrative Agent and the Lenders agree to
such release and further agrees that its obligations under the Loan Documents
(including, without limitation, the Guaranty) to which it is a party are joint
and several with each other Loan Party other than Benshaw, Inc., and shall not
be diminished in any way by such release.
4.    CONDITIONS TO THE EFFECTIVENESS OF THIS AMENDMENT.
This Amendment shall be effective when (a) it has been signed and delivered by
the Loan Parties, the Lenders and the Administrative Agent, (b) the
representations and warranties of the Loan Parties in Section 5 hereof shall be
true and correct in all material respects (as qualified in such Section 5),
(c) the Borrowers have delivered to the Administrative Agent opinions of
counsel, certified organizational documents, certified resolutions, incumbency
and other certificates all in form and substance acceptable to the
Administrative Agent, (d) the Loan Parties have paid to the Lenders, the
Administrative Agent and the Joint Lead Arrangers all fees required to have been
paid in connection with this Amendment, including without limitation the Upfront
Fee as set forth in the Commitment Letter dated November 10, 2014, and (e) the
Loan Parties have paid and/or reimbursed the Administrative Agent for all of its
fees and expenses incurred in connection with the preparation and negotiation of
this Amendment (including without limitation the reasonable fees and expenses of
counsel).



--------------------------------------------------------------------------------



5.    REPRESENTATIONS AND WARRANTIES.
The Loan Parties hereby represent and warrant to the Administrative Agent and
the Lenders that: (a) the representations and warranties of the Loan Parties
contained in Article V of the Credit Agreement, and in the other Loan Documents
to which they are party, are true and correct in all material respects on and as
of the date hereof, except (i) that any such representations and warranties that
are qualified by reference to materiality or Material Adverse Effect shall be
true and correct in all respects, (ii) to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date, and (iii) that for purposes hereof,
the representations and warranties contained in subsections (a) and (b) of
Section 5.05 of the Credit Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Credit Agreement; (b) no Default exists or will result from
the execution, delivery and performance of this Amendment; (c) this Amendment
has been duly executed and delivered by each Loan Party; (d) the execution,
delivery and performance by each Loan Party of this Amendment are within the
power and authority of each Loan Party and have been duly authorized by all
necessary corporate or other organizational action, and do not and will not (i)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, or require any payment to be made under (A) any Contractual
Obligation to which such Person is a party or by which such Person or its
properties or any of its Subsidiaries are bound or (B) any order, injunction,
writ or decree of any Governmental Authority or any arbitral award to which such
Person or its property is subject, or (ii) violate any Law; and (e) the Credit
Agreement and other Loan Documents, as modified by this Amendment, are in full
force and effect and are enforceable against each such Loan Party party thereto
in accordance with the respective terms



--------------------------------------------------------------------------------



of such Loan Documents (except as such enforcement may be limited by principles
of equity, bankruptcy, insolvency or other Laws affecting the enforcement of
creditors' rights generally).
6.    REAFFIRMATION.
Each of the Loan Parties hereby reaffirms, ratifies and confirms all of its
respective obligations under the Credit Agreement and other Loan Documents to
which it is a party, as the same may have been modified by this Amendment.
7.    GOVERNING LAW.
This Amendment shall be governed by and construed in accordance with the Laws of
the State of New York, and shall be deemed to be a contract made under and
governed by, construed and enforced in accordance with the Laws of the State of
New York (including for such purpose Sections 5-1401 and 5-1402 of the General
Obligations Law of the State of New York), without regard to principles of
conflicts of Law.
8.    COUNTERPARTS.
This Amendment may be signed by telecopy or original in any number of
counterparts each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.



--------------------------------------------------------------------------------



[SIGNATURE PAGE 1 OF 10 TO
SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT AND AMENDMENT TO
SUBSIDIARY GUARANTY AND SURETYSHIP AGREEMENT]


IN WITNESS WHEREOF, the parties have executed this instrument under seal as of
the day and year first above written.
CURTISS-WRIGHT CORPORATION
CURTISS-WRIGHT CONTROLS, INC.
METAL IMPROVEMENT COMPANY, LLC
CURTISS-WRIGHT FLOW CONTROL CORPORATION
CURTISS-WRIGHT FLOW CONTROL SERVICE CORPORATION
CURTISS-WRIGHT ELECTRO-MECHANICAL CORPORATION


By:     
Name:     
Title:         



--------------------------------------------------------------------------------



[SIGNATURE PAGE 2 OF 10 TO
SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT AND AMENDMENT TO
SUBSIDIARY GUARANTY AND SURETYSHIP AGREEMENT]


BANK OF AMERICA, N.A., as Administrative Agent
By:    
Name:    
Title:    



--------------------------------------------------------------------------------



[SIGNATURE PAGE 3 OF 10 TO
SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT AND AMENDMENT TO
SUBSIDIARY GUARANTY AND SURETYSHIP AGREEMENT]


BANK OF AMERICA, N.A., as a Lender, the L/C Issuer and the Swing Line Lender
By:    
Name:    
Title:    



--------------------------------------------------------------------------------



[SIGNATURE PAGE 4 OF 10 TO
SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT AND AMENDMENT TO
SUBSIDIARY GUARANTY AND SURETYSHIP AGREEMENT]


JPMORGAN CHASE BANK, N.A., as a Lender
By:    
Name:    
Title:    



--------------------------------------------------------------------------------



[SIGNATURE PAGE 5 OF 10 TO
SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT AND AMENDMENT TO
SUBSIDIARY GUARANTY AND SURETYSHIP AGREEMENT]


WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender


By:    
Name:    
Title:    



--------------------------------------------------------------------------------



[SIGNATURE PAGE 6 OF 10 TO
SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT AND AMENDMENT TO
SUBSIDIARY GUARANTY AND SURETYSHIP AGREEMENT]


CITIZENS BANK NATIONAL ASSOCIATION, as a Lender


By:    
Name:    
Title:    



--------------------------------------------------------------------------------



[SIGNATURE PAGE 7 OF 10 TO
SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT AND AMENDMENT TO
SUBSIDIARY GUARANTY AND SURETYSHIP AGREEMENT]


PNC BANK, NATIONAL ASSOCIATION, as a Lender


By:    
Name:    
Title:    



--------------------------------------------------------------------------------



[SIGNATURE PAGE 8 OF 10 TO
SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT AND AMENDMENT TO
SUBSIDIARY GUARANTY AND SURETYSHIP AGREEMENT]


THE BANK OF NEW YORK MELLON, as a Lender


By:    
Name:    
Title:    



--------------------------------------------------------------------------------



[SIGNATURE PAGE 9 OF 10 TO
SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT AND AMENDMENT TO
SUBSIDIARY GUARANTY AND SURETYSHIP AGREEMENT]


HSBC BANK USA, N.A., as a Lender


By:    
Name:    
Title:    



--------------------------------------------------------------------------------



[SIGNATURE PAGE 10 OF 10 TO
SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT AND AMENDMENT TO
SUBSIDIARY GUARANTY AND SURETYSHIP AGREEMENT]
GUARANTORS:
CURTISS-WRIGHT SURFACE TECHNOLOGIES, LLC
DY4 INC.
TAPCO INTERNATIONAL, INC.


By:    
Name:    
Title:    










    

